DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Applicant's amendment filed September 14, 2022, has been entered.  Claims 10-17 are pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 11 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fosdick et al. (WO 2010/118218).
Regarding claims 10, 11 and 16, Fosdick teach sweetener compositions comprising rebaudioside A having a solubility of about 25 g/100 g water (i.e. greater than about 20% and about 25% in water at 25°C) (Abstract).  Fosdick teaches that the rebaudioside A composition that is provided with the high solubility comprises about 90% or greater rebaudioside A [0007].  The sweetener composition may further comprise an additional sweetener including rebaudiosides B, C, D and F, as well as stevioside, dulcoside, and rubusoside (claim 11).  The ranges of Fosdick are considered to touch the claimed “about” 90%:10% (w/w) ratio of rebaudioside A:rebaudioside B.  Therefore, it would have been obvious to have utilized a combination of rebaudioside A and B, as well as an additional sweetening agent in order to provide a stevia composition as these sweeteners were taught to be used in combination in the prior art and the claimed ratios of A:B are broad.  The combination is not considered to provide an unexpected result as, again, the ratios are broad, and two (or more) known sweeteners are being combined to provide the predictable result of a soluble stevia composition.
Regarding the composition being in an “amorphous powder” form, it is noted that the samples of Fosdick are ground into a powder form [0017].  However, given that the claims are to a “soluble stevia composition”, the form of the powder is not considered to provide a patentable distinction where the composition of Fosdick is reported to have a solubility as claimed.
Regarding the composition being “gradient heat-treated,” this is considered a product-by-process limitation.  Given that Fosdick et al. teach a stevia composition having a solubility as claimed, the manner of making the composition is not considered to provide a patentable distinction over the prior art.
Regarding claim 14, Fosdick et al. teach their composition for inclusion in foods and beverages [0010].
Regarding the ratio of claim 15, where Fosdick et al. teach the soluble stevia composition comprising rebaudioside A (Abstract), and further teach that the composition may also comprise rebaudioside B (claim 11), it would have been obvious to have provided the composition comprising rebaudioside A and B in a ratio as claimed.  One of ordinary skill would have been able to have arrived at the claimed ratio through no more than routine experimentation.  Further, where applicant’s specification shows that the composition comprising 84% reb A and 16% reb B does not have the bitter or astringent taste of the comparative samples, these results are not considered convincing to outweigh the prima facie case of obviousness for at least two reasons.  First, the comparative samples (a commercial stevia extract and a commercial rebaudioside A) do not appear to have a solubility as claimed, unlike the samples of Fosdick et al.  Second, it is well known in the sweetener art that different blends of sweeteners will provide different taste profiles.  Extensive experimentation is routine in the art order to provide sweetener compositions having a “good” taste for different applications.  Therefore, the claimed ratio is considered to be obvious over the teachings of the prior art.
Regarding claim 17, Fosdick et al. do not speak to the solubility of their stevia sweetener composition in acidified water.  However, where Fosdick et al. teach a stevia sweetener composition having a solubility in water as claimed, the composition is considered to have a solubility in acidified water as claimed in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fosdick et al. (WO 2010/118218) in view of Prakash et al. (US 2007/0116823).
Fosdick et al. teach a soluble stevia composition as detailed above with regard to claim 10.  Fosdick et al. teach that their sweetener composition is suitable for use in beverage syrups and concentrates [0012].  
Prakash et al. teach sweetener compositions for hydration products [0020].  The sweetener compositions comprising a blend of high intensity sweeteners, where the sweeteners taught includes rebaudioside A and B and combinations thereof [0068; 0078]. 
Regarding claim 11, Prakash et al. further teach that the sweetening composition may comprise additional sweeteners including all of the claimed high intensity sweeteners [0068], as well as polyols [0089], corn syrup, fructooligosaccharides, sucrose, glucose and lactose [0088].
Therefore, as the claimed additional sweetening agents are taught to be suitable for combining with a stevia composition comprising rebaudioside A and rebaudioside B, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the claimed components in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.  
Regarding claim 12, Prakash et al. teach the composition comprising flavors including vanilla, and fruit flavors [0099]. Therefore, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the flavor components in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.
Regarding claim 13, Prakash et al. teach that the composition may further comprise additional food ingredients including organic acids [0080], modified starches and gums [0100].  Therefore, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the claimed food ingredients in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.

Claims 10-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al. (US 2007/0116830).
Regarding claims 10, 15 and 16, Prakash et al. teach an amorphous rebaudioside A that has a solubility in water at 25°C of greater than 35% (Table 1).  Where Prakash et al. teach the formation of the high solubility reb A according to “methods well-known in the art” [0048], to have started with a composition comprising reb A and reb B and then processed the composition to provide a composition with increased solubility would have been obvious one of ordinary skill and expected to provide the predictable result of a composition having a solubility as claimed.  
Prakash et al. teach sweetener compositions for dairy products [0020].  The sweetener compositions comprising a blend of high intensity sweeteners, where the sweeteners taught includes rebaudioside A and B and combinations thereof [0060].  Prakash et al. further teach rebaudioside B present in the compositions at up to 8% by weight [0052].
Regarding the ratios of claims 10 and 15, where Prakash et al. teach the soluble stevia composition comprising combinations of rebaudioside A and rebaudioside B [0050-0051], it would have been obvious to have provided the composition comprising rebaudioside A and B in a ratio as claimed.  Where Praskash et al. teach up to 8% rebaudioside B, this is considered to touch the claimed ““about” 90%:10% (w/w) ratio of rebaudioside A:rebaudioside B.  Further, one of ordinary skill would have been able to have arrived at the claimed ratio through no more than routine experimentation.  Further, where applicant’s specification shows that the composition comprising 84% reb A and 16% reb B does not have the bitter or astringent taste of the comparative samples, these results are not considered convincing to outweigh the prima facie case of obviousness for at least two reasons.  First, the comparative samples (a commercial stevia extract and a commercial rebaudioside A) do not appear to have a solubility as claimed, unlike the samples of Prakash et al.  Second, it is well known in the sweetener art that different blends of sweeteners will provide different taste profiles.  Extensive experimentation is routine in the art in order to provide sweetener compositions having a “good” taste for different applications.  Therefore, the claimed ratio is considered to be obvious over the teachings of the prior art.
Regarding the composition being “gradient heat-treated,” this is considered a product-by-process limitation.  Given that Prakash et al. teach a rebaudioside A composition having a solubility as claimed, the manner of making the composition is not considered to provide a patentable distinction over the prior art.
Regarding claim 11, Prakash et al. further teach that the sweetening composition may comprise additional sweeteners including all of the claimed high intensity sweeteners [0051], as well as polyols [0075], corn syrup, fructooligosaccharides, sucrose, glucose and lactose [0073].
Regarding claim 12, Prakash et al. teach the composition comprising flavors including vanilla, and fruit flavors [0804].
Regarding claim 13, Prakash et al. teach that the composition may further comprise additional food ingredients including amino acids [0076] and organic acids [0080].
Regarding claim 14, Prakash et al. teach their composition for inclusion in foods and beverages [0014].
Regarding claim 17, Prakash et al. do not speak to the solubility of their stevia sweetener composition in acidified water.  However, where Prakash et al. teach a stevia sweetener composition having a solubility in water as claimed, the composition is considered to have a solubility in acidified water as claimed in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Response to Arguments

Applicant’s arguments filed September 14, 2022, have been fully considered but they are not persuasive.
Applicant argues that the compositions of Fosdick include a maximum of 5% of additional components that are not rebaudioside A (Remarks, p. 2).
This argument is not persuasive.  Where Fosdick et al. teach a rebaudioside A composition that comprises about 90% or greater rebaudioside A [0007], and where rebaudioside B is one of the additional components taught by Fosdick to be in combination with the rebaudioside A, to have arrived at a composition as claimed, comprising “about” 90%:10% (w/w) ratio of rebaudioside A:rebaudioside B, continues to be considered obvious over the teachings of Fosdick et al.

Applicant argues that Prakash II (i.e., US 2007/0116830) prefers an amount of rebaudioside B that is less than the claimed amount (Remarks, pp. 3-4).
This argument is not persuasive.  A prior art reference is available for all it teaches, not only the preferred embodiments.  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  MPEP § 2123.  Where the rejection is one of obviousness, not anticipation, and Prakash et al. teach compositions comprising up to 8% rebaudioside B, Applicant has not convincingly shown that the claimed composition provides an unexpected result over the teachings of the prior art.  Further, it is well known in the sweetener art that different blends of sweeteners will provide different taste profiles.  Extensive experimentation is routine in order to provide sweetener compositions having a “good” taste for different applications.  Therefore, the claimed ratio is considered to be obvious over the teachings of the prior art.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791